Case 2:15-bk-58182         Doc 56     Filed 05/04/21 Entered 05/04/21 10:27:18                 Desc Main
                                      Document Page 1 of 2


                               UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION DIVISION


IN RE:                                                       CASE NO. 15-58182
                                                             CHAPTER 13
Cody L Hutchison
                                                             JUDGE C KATHRYN PRESTON

         DEBTOR                                              NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, EDWARD A
BAILEY files this Notice of Final Cure Payment. The amount required to cure the default in the claim
listed below has been paid in full.

Name of Creditor: RUSHMORE LOAN MANAGEMENT SERVICE



Final Cure Amount

Court   Account                                  Claim               Claim               Amount
Claim # Number                                   Amount              Allowed             Paid

   11     7794                                   $8,264.80           $8,264.80           $8,264.80

Total Amount Paid by Trustee                                                             $8,264.80


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

 X Through April 2021 via conduit                Direct by the Debtor



Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtor, Debtor's Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtor
has paid in full the amount required to cure the default on the claim; and 2) whether the Debtor is
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
Case 2:15-bk-58182        Doc 56     Filed 05/04/21 Entered 05/04/21 10:27:18                Desc Main
                                     Document Page 2 of 2


                                                                                   CASE NO. 15-58182


                                    CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing Notice of Final Cure Payment was served on the parties
listed below by ordinary U.S. Mail or served electronically through the Court’s ECF System at the e-mail
address registered with the Court on this 4th day of May, 2021.


Cody L Hutchison, 608 Clark Avenue, Ashville, OH 43103


ELECTRONIC SERVICE - Scott R Needleman, 5300 E Main St, Suite 109, Columbus, OH 43213


Wells Fargo Home Mortgage (p), PO Box 10335, Des Moines, IA 50306-0335


ELECTRONIC SERVICE - bankruptcy@sottileandbarile.com


ELECTRONIC SERVICE - United States Trustee


Date: May 04, 2021                                           /s/ EDWARD A BAILEY
                                                             EDWARD A BAILEY
                                                             Chapter 13 Trustee
                                                             130 E WILSON BRIDGE RD
                                                             SUITE 200
                                                             WORTHINGTON, OH 43085-6300
